Name: COMMISSION REGULATION (EC) No 1333/97 of 10 July 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 11 . 7 . 97 EN Official Journal of the European Communities No L 183/7 COMMISSION REGULATION (EC) No 1333/97 of 10 July 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN code 0406 30 is hereby suspended for the period 11 July to 31 July 1997 . 2. Licences shall be issued for products falling within CN code 0406 30 submitted on 7 July 1997 for which applications are still pending. 3 . No licences shall be issued for products falling within CN code 0406 30 for which applications submitted from 8 to 9 July 1997 are still pending and against which licences would have been issued from 15 July 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 417/97 (4), and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty; whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and poten ­ tially disrupt the continuity of exports of these products for the remainder of the period in question ; whereas the issue of export licences for the products involved should be temporarily suspended and licences for some of these products should not be issued in respect of applications pending; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for milk and milk products, Article 2 This Regulation shall enter into force on 11 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . 0 OJ No L 144, 28 . 6 . 1995, p. 22. b) OJ No L 64, 5 . 3 . 1997, p. 1 .